Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
Response to Amendment
	The amendment filed 04/09/2021 has been entered.  As directed by the amendment: claims 1, 6, and 7 have been amended; and claim 2 has been cancelled.  Therefore, claims 1 and 3-11 are pending.
	Applicant’s amendment is sufficient in overcoming the rejections under 35 USC 112 (b) and the prior art rejections previously indicated in the Final Office Action (dated 11/09/2020), except as maintained below.
	Further grounds of rejection, necessitated by the amendment, are presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



	Claims 7-8 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 7, the recitation of “the rolled top edge” renders the claim indefinite as it is unclear as to the intended relationship being sought.  Claim 7 requires the bottom portion to be connected to the “rolled top edge,” whereas claim 5 (from which claim 7 directly depends) requires the top portion to be connected to the rolled top edge.  Therefore, the claim requires both the top portion and the bottom portion to be connected to the top edge of the body. It is unclear in what way both portions are to be connected to the top edge when claim 1 requires the top portion to be connected permanently to the top edge and the bottom portion to be connected permanently to the bottom edge.  As best understood, claim 7 should recite “the stainless steel bottom portion is connected to the rolled bottom edge of the stainless steel body using adhesive” (emphasis added). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (TW200836983; Applicant submitted prior art-IDS filed 10/26/2018), in view of Hale (U.S. Patent 5232117 and in further view of Pietruch et al. (U.S. Patent 6155451), hereinafter Pietruch.
Regarding claim 1, Yang discloses a container for distilled spirits (Title-Stainless Steel container and method for making the same; Figures 1 and 2) comprising: 

    PNG
    media_image1.png
    69
    2
    media_image1.png
    Greyscale

a stainless steel body (Abstract-tubular body made by wrapping a stainless steel plate; Body 10);
a stainless steel top portion permanently connected to a top edge of the stainless steel body (Abstract-stainless steel plate is laser welded to the first open end of the tubular body; Top portion 11);

    PNG
    media_image2.png
    556
    287
    media_image2.png
    Greyscale

the stainless steel top portion including a smooth top surface (planar surface indicated above
a stainless steel bottom portion permanently connected to a bottom edge of the stainless steel body (Abstract-stainless steel plate is laser welded to the second open end of the tubular body; bottom portion 13); 

    PNG
    media_image3.png
    558
    291
    media_image3.png
    Greyscale

the stainless steel bottom portion (13) including a smoother lower surface (planar bottom surface, facing downward) positioned relative to a bottom edge of the stainless steel body (as shown above); and
a cavity (Abstract-receiving space) defined between the stainless steel top portion (11), the stainless steel bottom portion (13) and the stainless steel 10) in which the distilled spirits are stored ("The [i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims"-MPEP 2115; Storing of distilled spirits is not being given patentable weight), wherein the stainless steel body, stainless steel top portion and stainless steel bottom portion are joined together to seal the distilled spirits in the container without the use of solder (Abstract, “the stainless steel materials are joined by laser welding without using solder during manufacturing…”).
Yang discloses the top portion (11) and the bottom portion (13), as claimed, except for the top surface being positioned below the top edge of the body (10) and the lower surface positioned above the bottom edge of the body (10).  Yang further discloses the stainless steel body (10), stainless steel top portion (11), stainless steel bottom portion (13) being of some shape (corresponding shapes as shown above), but is silent on such shape being rectangular.
Hale teaches that it is known in the art of metal containers (Figures 1-4a/4b; Col. 1, lines 5-10, “steel drum for containing material including liquid or semi-liquid materials…”; steel drum 10 comprising shell 12, cover 14, and cover 16 of Hale which are considered to correspond to the body 10, top portion 11, and bottom portion 13, respectively, of Yang)

    PNG
    media_image4.png
    413
    481
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    389
    589
    media_image5.png
    Greyscale

14) to include a smooth top surface (“Top Surface” indicated in Fig. 4a) to be positioned below a top edge (Top Edge” indicated in Fig. 4a) of the body (12) and for the bottom portion (16) to include a smooth lower surface (“Lower Surface” indicated in Fig. 4b) positioned above a bottom edge (“Bottom Edge” indicated in Fig. 4b) of the body (12) (“The top and bottom of shell 12 terminate in a rolled edge or curl 18 to which a cover is affixed…;” Col. 2, lines 50-52) (Col. 3, lines 1-6; “covers 14 and 16 may be affixed as shown in FIGS. 4a and 4b. In this regard covers 14 and 16 are made of metal and are disk shaped having a loop portion 26 about their periphery. Portion 26 includes a gasket 28 and is adapted to fit over the respective chimes and curl 18 of the shell 12 as shown in FIGS. 4a & 4b.”).
The advantage of combining the teachings of Hale is that in doing so would provide a connection between the top edge and the top portion, and similarly, between the bottom edge and the bottom portion having complimentary shapes such that sharp edges or corners are prevented.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Yang, with Hale, by replacing the relative positioning between the top surface and top edge, as well as, between the lower surface and bottom edge of Yang, with the teachings of Hale, to provide a connection between the top edge and the top portion, and similarly, between the bottom edge and the bottom portion having complimentary shapes such that sharp edges or corners are prevented.


    PNG
    media_image6.png
    510
    519
    media_image6.png
    Greyscale

Pietruch teaches that it is known in the art of sealed metal containers (Col. 1, lines 8-10; “…relates to sealed metal containers and methods for forming the same….”  Col. 1, lines 12-18; “…Metal containers are desirable because they are durable and provide a distinctive appearance…can further be formed in various shapes and sizes….”) (figures 1-2; container 10) for the body (defined by 18), the top portion (20), and the bottom portion (16) to be rectangular in shape (As shown in Figure 1 above) (See also Col. 5, lines 8-22 and 23-30; the body 18 is formed to have a generally square shape, however, rectangular, circular, or other shapes (both regular and irregular) may also be formed.  Base 16 and cover 20 are shaped to correspond to the shape of body 18).

    PNG
    media_image7.png
    509
    656
    media_image7.png
    Greyscale

Pietruch also teaches the bottom portion (16) including a smooth lower surface (26) positioned above a bottom edge (“Bottom Edge” indicated in Fig. 2) of the body (18) (Col. 4, line 66 to Col. 5, line 7; “The ridge 22 spaces the bottom face 26 of the base 16 from a support surface 24 on which the container is placed, such as a table. The ridge 22 therefore creates an insulation space 28 between the bottom face 26 of the container and the support surface 24. As a result, only the ridge is in contact with the support surface 24, thereby reducing the area on the support surface which may be scorched when the container 10 is at an elevated temperature.”)
The advantage of combining the teachings of Pietruch is that in doing so would merely involve a change in shape which would be a matter of choice which a person of 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Yang, as modified by Hale, with Pietruch, by replacing the shape of the body, the top portion, and the bottom portion of Yang, with the teachings of Pietruch, for in doing so merely involve a change in shape which would be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular rectangular configuration was significant.  See MPEP 2144.04-IV-B. Furthermore, the advantage of providing the bottom portion with a lower surface positioned above the bottom edge of the body is that in doing so would create an insulation space between the lower surface of the container and a support surface.
Regarding claim 3, the primary combination, as applied in claim 1, teaches each claimed limitation.
Yang further discloses wherein the stainless steel body (10) is formed from a stainless steel sheet (stainless steel plate-Abstract) that is rectangular in shape (the stainless steel plate at least partially defines a rectangular shape prior to wrapping to form container body) and in which opposite longitudinal edges of the sheet are connected without the use of solder (Abstract, laser welding without solder).
Regarding claim 4, the primary combination, as applied in claim 3, teaches each claimed limitation.
Yang further discloses that the longitudinal ends of the stainless steel sheet (steel plate) are joined by laser welding, but does not explicitly state that the longitudinal ends of the stainless steel sheet are joined by electrical resistance welding including DC frequency conversion.  However, such limitation is not considered to provide a patentable distinction over container produced via laser welding taught by Yang as the process of joining by electrical resistance welding (including DC frequency conversion) does not limit the product or imply any particular structure required by such welding.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  MPEP 2113.

    PNG
    media_image1.png
    69
    2
    media_image1.png
    Greyscale

Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation.
Yang further discloses (as shown above) the stainless steel top portion (11) further comprises a spout (generally defined by portion 19 directly connected to top portion 11 and 15) for pouring the distilled spirit out of the container (such spout of Yang is structurally capable of pouring out the contents of the container).
Regarding claim 10, the primary combination, as applied in claim 9, teaches each claimed limitation.
Yang further discloses wherein the stainless steel top portion (11) includes an opening formed therein and sized to receive the spout (as shown above, portion 11 has an opening in which 19 extends therethrough).
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (TW200836983; Applicant submitted prior art-IDS filed 10/26/2018), in view of in view of Hale (U.S. Patent 5232117), Pietruch et al. (U.S. Patent 6155451), hereinafter Pietruch, and in further view of Rotheut et al. (U.S. Publication 2012/0181256), hereinafter Rotheut.
Regarding claim 5, the primary combination, as applied in claim 3, teaches each claimed limitation except as detailed below.

    PNG
    media_image1.png
    69
    2
    media_image1.png
    Greyscale

Yang teaches the top portion (11) having a flange (111) which connects to the steel body (10), but is silent on a top edge of the stainless steel body being rolled outward and the stainless steel top portion is connected to the rolled top edge of the stainless steel body using an adhesive.
	Hale teaches, as detailed above in claim 1, the top edge of the body being rolled 

    PNG
    media_image8.png
    597
    671
    media_image8.png
    Greyscale

 outward (rolled edge or curl 18) and the top portion (14) being connected to the rolled top edge (as shown above) (“The top and bottom of shell 12 terminate in a rolled edge or curl 18 to which a cover is affixed…;” Col. 2, lines 50-52).
The primary combination is silent on connecting the top portion to the top edge using an adhesive.
Rotheut teaches that it is known in the art of welding metal container bodies (Fig. 1, para. 0002; “welding seamed or beaded flanges of sheet metal components”; Sheet metal components 3 and 4, where 4 is considered to correspond to the container body and 3 is considered to correspond to the top portion connected to an edge of the container body) 

    PNG
    media_image9.png
    701
    742
    media_image9.png
    Greyscale

for a top edge (top edge as shown above) of the metal body being folded outward (as shown above, the top edge is folded such that it extends outwardly along the horizontal axis, with respect to the vertical axis) and the top portion (3) is connected to the top edge of the metal body using an adhesive (adhesive 8) (para. 0025, “…adhesive 8 is distributed over the contact surfaces of the parts 3 and 4 and fills the cavities of the seaming pocket in order to obtain the strength of the joint and corrosion protection through sealing…) (para. 0005 discloses “…an adhesive is distributed fully over the contact surfaces of the parts and fills the flange cavities…is intended to ensure a higher strength joint and corrosion protection…”).
The advantage of combining the teachings of Rotheut is that in doing so would provide a means of securing the top edge of the container body and the top portion such a high strength joint is obtained, and which also provides corrosion protection (Paras. 0005 and 0025 of Rotheut).
Paras. 0005 and 0025 of Rotheut).
Regarding claim 7, the primary combination, as applied in claim 5, teaches each claimed limitation.

    PNG
    media_image1.png
    69
    2
    media_image1.png
    Greyscale

Yang teaches the bottom portion (13) having a flange (131) which connects to the steel body (10), but is silent on a bottom edge of the stainless steel body being rolled outward and the stainless steel bottom portion being connected to the rolled top edge of the stainless steel body using an adhesive. Note: for purpose of 
Hale teaches, as detailed above in claim 1, the bottom edge of the body (12) being rolled outward (18; Fig. 4b) and the bottom portion (16) being connected to the rolled bottom edge of the body (12).
Pietruch teaches, as detailed above in claim 1, the bottom edge of the body (18) being rolled outward and the bottom portion (16) being connected to the bottom rolled edge of the body (as shown above in Figure 2) (See also Col. 4, line 62 to Col. 5, line 7; bottom rolled edge connected to bottom portion reduces the area of a support surface that container 10 contacts, which would prevent the area from being scorched when the container 10 is at an elevated temperature).
The primary combination is silent on the bottom portion being connected to the rolled bottom edge using an adhesive.
Rotheut, as currently relied upon, teaches using adhesive (adhesive 8) (para. 0025, “…adhesive 8 is distributed over the contact surfaces of the parts 3 and 4 and fills the cavities of the seaming pocket in order to obtain the strength of the joint and corrosion protection through sealing…) (para. 0005 discloses “…an adhesive is distributed fully over the contact surfaces of the parts and fills the flange cavities…is intended to ensure a higher strength joint and corrosion protection…”).
The advantage of combining the teachings of Rotheut is that in doing so would provide a means of securing the bottom edge of the container body and the bottom portion such a high strength joint is obtained, and which also provides corrosion protection (Paras. 0005 and 0025 of Rotheut).
Paras. 0005 and 0025 of Rotheut).
Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (TW200836983; Applicant submitted prior art-IDS filed 10/26/2018), in view of Hale (U.S. Patent 5232117), Pietruch et al. (U.S. Patent 6155451), hereinafter Pietruch, and Rotheut et al. (U.S. Publication 2012/0181256), hereinafter Rotheut, and in further view of Westphal (U.S. Publication 2008/0283529).
Regarding claim 6, the primary combination, as applied in claim 5, teaches each claimed limitation except for the adhesive being a food grade adhesive.
Westphal teaches that it is known in the art of containers (Figs. 1-4; para. 0002-“sealed containers”) for an adhesive to be a food grade adhesive (Paragraph 0030 discloses numerous types of adhesives; acrylic adhesives, natural rubber, synthetic rubber, elastomer sealants, etc.  Westphal teaches that if the container “is used for food packaging, the pressure-sensitive adhesive generally must be a food grade composition” and that “various pressure-sensitive adhesives are approved by the U.S. Food and Drug Administration for use in food packaging…”).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Yang, as modified by Hale, Pietruch, and Rotheut, with Westphal, by replacing the adhesive of the primary combination, with the teachings of Westphal, to provide a food grade adhesive that is safe to be used in situations where the container is used to store/contain food products and/or beverages.
Regarding claim 8, the primary combination, as applied in claim 7, teaches each claimed limitation except for the adhesive being a food grade adhesive.
Westphal teaches that it is known in the art of containers (Figs. 1-4; para. 0002-“sealed containers”) for an adhesive to be a food grade adhesive (Paragraph 0030 discloses numerous types of adhesives; acrylic adhesives, natural rubber, synthetic rubber, elastomer sealants, etc.  Westphal teaches that if the container “is used for food packaging, the pressure-sensitive adhesive generally must be a food grade composition” and that “various pressure-sensitive adhesives are approved by the U.S. Food and Drug Administration for use in food packaging…”).
The advantage of combining the teachings of Westphal is that in doing so would provide a food grade adhesive that is safe to be used in situations where the container is used to store/contain food products and/or beverages.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Yang, as modified by Hale, Pietruch, and Rotheut, with Westphal, by replacing the adhesive of the primary combination, with the .
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (TW200836983; Applicant submitted prior art-IDS filed 10/26/2018), in view of Hale (U.S. Patent 5232117) and Pietruch et al. (U.S. Patent 6155451), hereinafter Pietruch, and in further view of Prum et al. (U.S. Publication 2013/0248536), hereinafter Prum.
	Regarding claim 11, the primary combination, as applied in claim 10, teaches each claimed limitation except for a resilient seal mounted in the opening and preventing leakage between the stainless steel top portion and the spout.

    PNG
    media_image10.png
    810
    362
    media_image10.png
    Greyscale

	Prum teaches that it is known in the art of containers (para. 0002-0003, drink mixer which may be used to make mixed drinks; See also Figures 1-6; container 1 having an opening-defined by 11-which receives spout 4 for pouring out the contents of the container) to use a resilient seal (gasket 3) mounted in the opening (11) and preventing leakage between the top portion (top portion which defines 11) and the spout (4) (para. 0017-annular gasket 3…is a ring shaped component that is designed to form a seal between the jar 1 and the filtering lid 4…Since the annular gasket 3 is compressed between the jar 1 and the filtering lid 4, it should be made from a pliable material…the annular gasket 3 is constructed as a silicone seal…” and “Other materials may be used in place of silicone, as long as these alternative materials are capable of creating a seal when pressed between the jar 1 and filtering lid 4…”) (gasket 3 inherently prevents leakage) (para. 0025, “…a user can shake the present invention without fear of the contents leaking or splashing out…”).
	The advantage of combining the teachings of Prum is that in doing so would provide a means for preventing leakage (citations to Prum above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Yang, as modified by Hale and Pietruch, with Prum, by adding to the opening of Yang, with the teachings of Prum, to provide a means for preventing leakage (citations to Prum above).
Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. 
Rejections under 35 USC 112 (b)
Applicant amended claim 7 to correct the lack of antecedence issue previously indicated, with respect to “the folded top edge.”  While such amendment addresses the the rolled bottom edge of the stainless steel body using adhesive” (emphasis added).
	Rejections under 35 USC 103
	Applicant traverses the combination of the Yang, Pietruch, and Hale references, with respect to claim 1 in that (Remarks, page 5):
First, as the Examiner recognized during the telephone interview, Yang and Pietruch on which the present rejections rely, fail to disclose, show or suggest "the stainless steel top portion including a smooth top surface positioned below a top edge of the stainless steel body." In contrast, the top portion of the container in Pietruch, which is relied on by the Examiner, has a two-tiered structure with an outer portion mounted on top of the sidewall of the container and a center section raised above the outer portion. Thus, the top portion of Pietruch does not have "a smooth top surface" and is not "below a top edge of the stainless steel body." Yang also fails to disclose this feature. 

In addition, both Yang and Pietruch fail to disclose, show or suggest the stainless steel top portion discussed above in combination with a "stainless steel bottom portion including a smooth lower surface positioned above a bottom edge of the stainless steel body," as is further required by amended claim 1. 

Applicant further respectfully submits that none of the cited art references, including Yang, Pietruch and the Hale reference mentioned by the Examiner during March 31, 2021 telephone interview disclose, show or suggest "a stainless steel top portion permanently connected to a top edge of the stainless steel body, the stainless steel top portion including a smooth top surface positioned below a top edge of the stainless steel body;" and "a stainless steel bottom portion permanently connected to a bottom edge of the stainless steel body, the stainless steel bottom portion including a smooth lower surface positioned above a bottom edge of the stainless steel body," as is required be amended claim 1. As noted above, Yang and Pietruch do not disclose the structure of the top portion and bottom portion required by amended claim 1. Hale also fails to disclose, show or suggest these features. The top and bottom covers 14, 16 in Hale are removably mounted on the container via the connecting rings 32, 34. Indeed, Hale discloses that the top and bottom covers 14, 16 can be removed to replace the interior liner and then put back into place. See Hale, Col. 3, lines 20-30. Thus, the top and bottom covers 14, 16 of Hale are not "permanently connected" to the "top edge" and "bottom edge" of the stainless steel body, respectively, as required by amended claim 1. Further, the top and bottom covers 14, 16 of Hale are round, such that they are not "rectangular in shape" as is further required by claim 1. Thus, none of the references cited by the Examiner disclose, show or suggest the features of claim 1. 
5 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Yang is not relied upon to teach or suggest the smooth top surface being positioned below the top edge of the stainless steel body, or the smooth lower surface being positioned above the bottom edge of the stainless steel body, as recited in claim 1.  Conversely, Hale is relied upon to teach such features.

    PNG
    media_image4.png
    413
    481
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    389
    589
    media_image5.png
    Greyscale

Hale teaches the top portion (14) including a smooth top surface (“Top Surface” indicated in Fig. 4a) to be positioned below a top edge (Top Edge” indicated in Fig. 4a) of the body (12) and the bottom portion (16) including a smooth lower surface (“Lower Surface” indicated in Fig. 4b) positioned above a bottom edge (“Bottom Edge” indicated in Fig. 4b) of the body (12) (“The top and bottom of shell 12 terminate in a rolled edge or curl 18 to which a cover is affixed…;” Col. 2, lines 50-52) (Col. 3, lines 1-6; “covers 14 and 16 may be affixed as shown in FIGS. 4a and 4b. In this regard covers 14 and 16 are made of metal and are disk shaped having a loop portion 26 about their periphery. Portion 26 includes a gasket 28 and is adapted to fit over the respective chimes and curl 18 of the shell 12 as shown in FIGS. 4a & 4b.”).
Furthermore, Hale is not relied upon to teach or suggest that the top and bottom portions (14 and 16) being “permanently connected” or that the top and bottom portions 
Applicant further traverses in that (Remarks, page 6, first and second paragraphs):
Further, it would not be obvious to modify the top and bottom cover 14, 16 of Hale to be permanently connected to the stainless steel body since doing so would render the invention of Hale unsuitable for its intended purpose. As noted above, Hale specifically discloses allowing removal of the top and bottom covers 14, 16 to allow for the replacement of the liner 20 provided in the container. Permanently affixing the top and bottom covers 14, 16 would thus not be obvious since this would not allow the container of Hale to function as intended.

In addition, Applicant respectfully submits that there is no motivation in the art to modify the container of Yang (or Pietruch) to include the top and bottom covers 14, 16 of Hale. There is no indication in Yang (or Pietruch) or in the prior art as a whole of any shortcoming or deficiency with respect to the top and bottom covers used in Yang (or Pietruch). Accordingly, there is no apparent reasons to modify these covers at all, much less, to modify them based on the alleged disclosure of Hale. It is well established that in order to support an obviousness rejection, there must be an apparent reason to make the combination of references or features suggested in the rejection. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415, 82 USPQ2d 1385, 1396 (2007) ("[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does.") Here, there is no reason why one of skill in the art would modify Yang (or Pietruch) to include the alleged features of Hale. Thus, even if the cited art did disclose all of the features of claim 1, which it does not, it would not have been obvious to combine the reference cited by the Examiner to meet the limitations of claim 1.

	In response, the examiner respectfully disagrees for the same reasons discussed above.  Specifically, Hale is not being modified to “permanently affix” top and bottom covers.  The primary reference Yang already teaches the top and bottom portions being permanently connected to respective edges of the body via laser welding.  Hale was relied upon to teach the use of the top and bottom portions having respective surfaces that are positioned below the top edge and above the bottom edge of the body, respectfully.  MPEP 2143.01-V states “If a proposed modification would render the prior .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner respectfully disagrees that there is no motivation to modify Yang with Hale. MPEP 2144-I states that “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” Here, it is not required, for a prima facie case of obviousness, for the prior art to explicitly provide a motivation or rationale.    Furthermore, the rationale provided for modifying Yang with Hale is impliedly suggested and may be reasoned from general knowledge available to those of ordinary skill in the 
U.S. Publication 2006/0186127 to Rajesh et al. title Reinforced Can End-Can Body Joints With Laser Seaming.  Rajesh teaches metal cans (paragraph 004) (body 14, end/cover 10) to use curling (Figs. 3A/3B) in order to prevent sharp edges which can injure a user (para. 0036).
Accordingly, the examiner maintains that those of ordinary skill in the art would have found that utilizing the covers 14, 16 of Hale would be beneficial in reducing sharp edges that arise from sheet metal working.
With respect to claim 5, in reference to the Rotheut reference, the applicant traverses in that (Remarks, page 7):
Rotheut discloses a welding method used to join two pieces of sheet metal 3, 4. The Examiner contends that FIG. 1 of Rotheut shows a top edge of the sheet 3 being folded outward over the sheet 4. See Office Action, p. 10. The Examiner argues that it would have been obvious to include this feature in the container of Yang. Applicant respectfully disagrees. 

Yang explicitly discloses that the stainless steel elements of the container are joined together using laser welding. Indeed, Yang explicitly states that the welding of the stainless steel parts is provided "in a seamless manner." See Yang, Abstract. Accordingly, it would not have been obvious to modify the welded and seamless connections provided in Yang to include the visible rolled edges discussed in Rotheut since that would introduce very obvious seams to the seamless container disclosed in Yang. One of skill in the art would therefore not have been motivated to modify Yang in view of the alleged teachings of Rotheut. 


Specifically, as previously indicated, while Yang states that the “stainless steel materials are joined by laser welding without using solder during the manufacturing so as to form an integrated unit in a seamless manner...,” those of ordinary skill in the art would not be discouraged from seeking the claimed limitation. That is, nothing in Yang provides disclosure that criticizes, discredits, or otherwise discourages the rolled top edge being connected to the stainless steel body recited in claim 5. See MPEP 2141.02. Still further, the test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, MPEP 2143.01-11. The modification of, for instance Yang and Rotheut, would not render the Yang unsatisfactory for its intended purpose or change the principle operation of Yang, MPEP 2143.01-V and 2143.01-VI. Therefore, Yang merely disclosing the desirability of “seamless” connection is not, by itself, sufficient in showing the modification of Yang and Rotheut would not have been obvious to those of ordinary skill in the art. Those of ordinary skill in the art would not have been discourage from such combination merely from the presence of visible rolled edges that would produce “obvious seams.”
Still further, the rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. MPEP 2143.02. As such, the examiner contends that each claimed element is known in the prior art (evidenced 
Applicant, with respect to dependent claims 3-4 and 6-11, merely refers back to the above arguments.  Accordingly, the Examiner’s response remains unchanged.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761